Unless the legislative intent to the contrary is made manifest either by the express terms of the statute or by necessary implication arising out of it, it will, as a rule, be held to operate prospectively only — never retroactively. Lowe v. Harris, 112 N.C. 489; Endlich Int. Stat., secs. 271 and 274; Sedgwick, Stat. and Const. Law, p. 199; Southerland on Stat. Const., sec. 406; Endlich, supra, 271 and 525. There is no fact found in this case which takes it out of the general rule since the amendment to the charter was intended to affect the tenure of office, not to alter the rules of evidence or procedure or to take effect remedially by arresting the pernicious consequences of enforcing an existing law.
An act of the Legislature passed after the plaintiff was inducted into office was not presumptively intended to enlarge, diminish or in any way affect his term of office, if his tenure was definitely fixed at the date of its passage, and there is no intimation that can be fairly construed as indicating a purpose to do either. A law should be so interpreted, if possible, as to give effect to all of its provisions, and thereby carry out every object that was within the contemplation of the Legislature, if the different provisions can be so harmonized as to attain that end. Endlich,supra, sec. 294
Section 20, chapter 111, Laws 1883, provided that the marshals thereafter elected should "respectively hold their offices during the official term of the alderman, subject, however, to be removed (682) at any time for misbehavior or neglect of duties." We think that the charter, before it was last amended by chapter 267, Private Laws 1893, was properly construed to fix the term of the marshall as expiring after the regular elections of alderman. The requirement that the aldermen should elect marshals at the first meeting after their own *Page 420 
qualification was plainly directory, and the election of the plaintiff's successor was none the less valid because it was postponed till their second session. It was not intended that the omission of the aldermen to discharge, at the prescribed moment, a duty devolved upon them by the charter, should be held to tie their hands so as to prevent them from exercising their best judgment in the selection of suitable marshals for the city. It seems, however that under the provisions of an amendment to the charter (Laws 1885, ch. 128) the aldermen hold for two years, three only of the six being elected at each annual election. When the act was passed, which fixed the terms of the marshals as expiring with "the official term of the aldermen,"the aldermen were all elected for one year only (Private Laws 1883, ch. 111 sec. 20), and the amendment of 1885 cannot be fairly interpreted as extending the term of a marshal so as to make it confirm to that of the aldermen holding for two years, instead of leaving him, as before, to hold only for one year. The intention of the Legislature was evidently to elect aldermen in two classes, nothing more; and if there had been any purpose to change the tenure of the office of marshal it would have been more explicitly declared. When it became desirable that they should hold during good behavior, it was so provided in unequivocal terms by the act of 1893, which was passed too late to affect the status of the plaintiff. The judgment of the court below is.
Affirmed.
Cited: Gillespie v. Allison, 115 N.C. 548; Gwyn v. Coffey, 117 N.C. 471;Somers v. Comrs., 123 N.C. 585; Jones v. Schull, 153 N.C. 521.
(683)